United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Minneapolis, MN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Andrew Douglas, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 21-0928
Issued: January 26, 2022

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 2, 2021 appellant filed a timely appeal from an April 2, 2021 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish a medical condition
causally related to the accepted factors of her federal employment.
FACTUAL HISTORY
On December 9, 2019 appellant, then a 57-year-old rural carrier, filed a traumatic injury
claim (Form CA-1) alleging that on November 22, 2019 she strained her right upper back while in
the performance of duty. She stopped work on November 26, 2019.
In a December 9, 2019 development letter, OWCP informed appellant that it had received
no evidence in support of her claim. It advised her of the type of factual and medical evidence
necessary and provided a questionnaire for her completion. OWCP afforded appellant 30 days to
respond.
OWCP thereafter received various notes by Dr. Farzana Quraishi, a Board-certified family
medicine specialist, recommending that appellant remain off work from November 26, 2019
through January 27, 2020. Dr. Quraishi provided diagnoses of cervical radiculopathy and thoracic
pain.
In a December 27, 2019 response to OWCP’s development questionnaire, appellant noted
that for the past few years she had been handling an increased load of heavier packages. She
related that on November 22, 2019 she pulled and lifted large, heavy packages out of her delivery
vehicle. The next day, appellant woke up with pain between her shoulder blades, radiating up to
her head, across her shoulder blade, and down her right arm with numbness and tingling in her
right hand. She noted that her job duties included lifting, pulling, and carrying large heavy
packages, and that she had not engaged in any activity at home which would have otherwise caused
her injury. Appellant clarified that the claimed condition was an occupational disease and not a
traumatic injury.
By decision dated January 10, 2020, OWCP accepted that the employment factors had
occurred as alleged, but denied the claim, finding that the evidence of record failed to establish
that appellant’s diagnosed conditions were causally related to the accepted factors of her federal
employment.
OWCP continued to receive evidence, including a note by an unknown healthcare provider
recommending that appellant remain off work until April 1, 2020.
On June 24, 2020 appellant, through counsel, requested reconsideration of OWCP’s
January 10, 2020 decision. In support of the request, she submitted various medical records
including a December 20, 2019 report by Dr. John A. Cragg, a Board-certified orthopedic surgeon,
who noted that she related a history of lifting at work for the past 20 years followed by development
of sudden pain in her shoulder blades, the right side of her arm, and tingling into her right arm.
Dr. Cragg performed a physical examination and documented right intrascapular pain at T2-3,
posterior trapezial pain, positive Spurling’s sign, and pain with axial compression. He also
reviewed x-rays and diagnosed cervical and thoracic pain suggestive of cervical disc and facet

2

injury, possible right C6 or C7 radiculopathy, and mild thoracic outlet-type symptoms. Dr. Cragg
recommended that appellant undergo magnetic resonance imaging (MRI) scan studies, and opined
that the conditions he diagnosed appeared to be caused by heavy lifting, pushing, pulling, and
reaching activities at work.
A report of cervical MRI scan dated January 2, 2020 revealed a disc protrusion at C7-T1
on the right, which was causing severe right foraminal stenosis.
In a follow-up report of even date, Dr. Cragg recommended that appellant consider an
epidural steroid injection at C7-T1, which she declined. He opined that she was unable to return
to full-duty work and that turning her neck continually and reaching in the back seat of her postal
vehicle for packages with her right arm caused a C7-T1 right-sided disc herniation with nerve root
compression.
In a follow-up report dated January 21, 2020, Dr. Cragg noted that appellant continued to
have a positive Spurling’s sign on the right with intrinsic weakness and right-sided posterior
scapular pain. He diagnosed right C7-T1 disc herniation with right arm nerve root compression
and indicated that the condition appeared to be work related by history. Dr. Cragg recommended
that she remain off work through March 2, 2020 and noted that she may require surgery. In
subsequent notes dated February 27 and March 30, 2020, he continued to recommend that
appellant remain off work.
In a May 18, 2020 narrative letter to appellant’s counsel, Dr. Cragg reiterated appellant’s
history of repetitive reaching and lifting at work for the past 20 years, and that her workload had
increased over the last three years. He diagnosed C7-T1 lateral recess stenosis with disc protrusion
and indicated that she had no history of a preexisting injury or any outside activity, which would
have aggravated her neck. On that basis, Dr. Cragg opined that her diagnosed medical conditions
were caused by driving, pushing, pulling, and lifting heavy packages at work for the past 20 years.
In a May 19, 2020 medical report, Dr. Corey Cronrath, a Board-certified occupational and
aerospace medicine specialist, noted that appellant indicated that her job duties included sorting
mail, loading her vehicle for two hours per day, lifting up to 70 pounds, and driving and delivering
mail for six hours per day over a route that covers 115 miles. He also noted that she owned a bar.
Dr. Cronrath performed a physical examination and diagnosed appellant with work-related
cervical radiculopathy. He indicated that he relied upon medical literature, which suggested that
manual material handling and sedentary work are associated with increased neck pain and cervical
disc herniation, work involving sitting for more than 85 percent of the workday significantly
increased the risk for neck pain, and that the main factor for cervical disc herniation was age, not
physical activity. Dr. Cronrath explained that appellant was at increased risk for a cervical disc
herniation due to her age and gender, but opined that her work duties for the past 20 years including
reaching, lifting, pushing, pulling, prolonged sitting, frequent cervical flexion and repetitive
motion of the arms also contributed to her cervical radiculopathy.
In a follow-up medical report dated May 26, 2020, Dr. Cragg again noted appellant’s
history of carrying and reaching to perform her work duties for the past 20 years. He recommended
that she remain off work until July 15, 2020, and opined that she would likely not be able to return

3

to work in her previous job. Dr. Cragg diagnosed C7-T1 disc herniation with right-sided radicular
pain with headaches, which he opined was work related.
By decision dated September 22, 2020, OWCP denied modification of its January 10, 2020
decision.
OWCP continued to receive evidence. Reports of x-rays of the cervical spine dated
November 26, 2019 revealed mild lower cervical and upper thoracic spine disc degeneration.
In follow-up visit reports dated July 13 and September 15, 2020, Dr. Cragg diagnosed C7T1 disc herniation, which he opined was work related. He continued to recommend that appellant
remain off work.
On February 9, 2021 appellant, through counsel, requested reconsideration of the
September 22, 2020 decision. In support of her request, she attached a statement indicating that
she owns 40 acres of wild land that does not require any maintenance, and that she is the co-owner
of a bar, but does not engage in any associated work other than making decisions, writing checks,
and socializing with customers.
In further support of her request, appellant submitted a December 22, 2020 narrative letter
by Dr. Cragg who reiterated that age and gender are nonwork-related risk factors for appellant’s
diagnosed conditions, but that driving, manual material handling, frequent flexion of the cervical
spine, and frequent use of the hands and upper extremities are also risk factors for her diagnosed
medical conditions. Dr. Cragg opined that the work-related factors accelerated the onset of the
cervical disc herniation with radiculopathy and cited to the medical literature mentioned in his
May 19, 2020 report.
By decision dated April 2, 2021, OWCP denied modification of its September 22, 2020
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA 3 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA, 4 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the

3

Id.

4

F.H., Docket No.18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued April 26, 2019); Joe D.
Cameron, 41 ECAB 153 (1989).

4

employment injury. 5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease. 6
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, an employee must submit the following: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence o f the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee. 7
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue. 8 A physician’s opinion on whether there is causal relationship
between the diagnosed condition and the implicated employment factors must be based on a
complete factual and medical background.9 Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and appellant’s
specific employment factors. 10
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a medical
condition causally related to the accepted factors of her federal employment.
The Board preliminarily notes that appellant originally alleged that she sustained a
traumatic injury to her right upper back while in the performance of duty on November 22, 2019.
As noted above, in response to OWCP’s questionnaire, appellant clarified that she was claiming
an occupational disease due to various repetitive job duties. Therefore, OWCP properly
adjudicated appellant’s claim as one for an occupational disease rather than a traumatic injury.11

5

L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
6

P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).
7

R.G., Docket No. 19-0233 (issued July 16, 2019). See also Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I.
Fish, 46 ECAB 276, 279 (1994); Victor J. Woodhams, 41 ECAB 345 (1989).
8

A.K., Docket No. 21-0278 (issued July 12, 2021); T.H., 59 ECAB 388, 393 (2008); Robert G. Morris, 48 ECAB
238 (1996).
9

M.V., Docket No. 18-0884 (issued December 28, 2018).

10

Id.; Victor Woodhams, supra note 7.

Section 10.5(q) of OWCP’s regulations provides, “Occupational disease or illness means a condition produced
by the work environment over a period longer than a single workday or shift.” (Emphasis in the original.) 20 C.F.R.
§ 10.5(q).
11

5

In his December 20, 2019 and January 21, and May 18 and 26, 2020 reports, Dr. Cragg
opined that driving, pushing, pulling, and lifting heavy packages while in the performance of duty
caused a C7-T1 disc herniation with right-sided nerve root compression. In his January 2, 2020
report, he opined that the condition was caused by her turning her neck continually and reaching
in the back seat of her postal vehicle for packages with her right arm. While his reports supported
causal relationship, Dr. Cragg did not provide a pathophysiological explanation of how the
accepted factors of appellant’s federal employment were competent to cause her diagnosed
conditions. The Board has held that a report is of limited probative value regarding causal
relationship if it does not contain medical rationale explaining how a given medical condition was
related to accepted employment factors. 12 Consequently, the opinions of Dr. Cragg are insufficient
to meet appellant’s burden of proof to establish her claim.
Dr. Cronrath, in his May 19 and December 22, 2020 reports, likewise provided a
conclusory opinion that appellant’s work duties for the past 20 years including reaching, lifting,
pushing, pulling, prolonged sitting, frequent cervical flexion and repetitive motion of the arms
contributed to her cervical radiculopathy. He indicated that he relied on medical literature to form
his opinion, which he indicated suggested a correlation between age, gender, sedentary work and
material handling with cervical disc herniation. However, Dr. Cronrath did not provide medical
rationale explaining how the accepted factors of appellant’s employment caused the diagnosed
medical conditions. 13 Therefore, Dr. Cronrath’s reports are also insufficient to meet her burden of
proof to establish her claim.
In her various work notes, Dr. Quraishi provided a diagnosis of cervical radiculopathy, but
did not provide an opinion on causation. The Board has held that medical evidence that does not
offer an opinion regarding the cause of an employee’s condition is of no probative value on the
issue of causal relationship. 14 Therefore, Dr. Quraishi’s notes are also insufficient to establish
appellant’s claim.
The remaining evidence of record consists of various diagnostic study reports. The Board
has held that diagnostic studies, standing alone, lack probative value as they do not address whether
the employment factors caused any of the diagnosed conditions. 15 As such, this evidence is
insufficient to establish appellant’s claim.
As the medical evidence of record is insufficient to establish causal relationship between
appellant’s diagnosed medical conditions and the accepted factors of her federal employment, the
Board finds that appellant has not met her burden of proof.

12

J.W., Docket No. 18-0678 (issued March 3, 2020); G.R., Docket No. 19-0940 (issued December 20, 2019); D.L.,
Docket No. 19-0900 (issued October 28, 2019); see also V.T., Docket No. 18-0881 (issued November 19, 2018); Y.D.,
Docket No. 16-1896 (issued February 10, 2017); T.M., Docket No. 08-975 (issued February 6, 2009); S.E., Docket
No. 08-2214 (issued May 6, 2009).
13

Id.; see also S.M., Docket No. 21-0149 (issued June 21, 2021).

14

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

15

V.L., Docket No. 20-0884 (issued February 12, 2021); R.C., Docket No. 19-0376 (issued July 15, 2019).

6

Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a medical
condition causally related to the accepted factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the April 2, 2021 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: January 26, 2022
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

